Name: Commission Regulation (EEC) No 633/85 of 12 March 1985 re-establishing the levying of customs duties on umbrellas and sunshades, falling within heading No 66.01, originating in Singapore, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3562/84 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania
 Date Published: nan

 No L 72/26 Official Journal of the European Communities 13 . 3 . 85 COMMISSION REGULATION (EEC) No 633/85 of 12 March 1985 re-establishing the levying of customs duties on umbrellas and sunshades, falling within heading No 66.01 , originating in Singapore, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3562/84 apply appropriate to re-establish the levying of customs duties in respect of the products in question against Singapore, HAS ADOPTED THIS REGULATION : Article 1 As from 16 March 1985, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3562/84, shall be re-established on imports into the Community of the following products originating in Singapore : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3562/84 of 18 December 1984 applying generalized tariff preferences for 1985 in respect of certain indus ­ trial products originating in developing countries ('), and in particular Article 13 thereof, Whereas, pursuant to Articles 1 and 10 of that Regula ­ tion, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceiling fixed in column 9 of Annex I ; Whereas, as provided for in Article 1 1 of that Regula ­ tion, as soon as the individual ceilings in question are reached at Community level , the levying of customs duties on imports of the products in question origina ­ ting in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of umbrellas and sunshades falling within heading No 66.01 , the individual ceiling was fixed at 1 801 500 ECU ; whereas, on 8 March 198'5, imports of these products into the Community originating in Singapore reached the ceiling in ques ­ tion after being charged thereagainst ; whereas, it is CCT heading No Description 66.01 (NIMEXE codes 66.01 -all the numbers) Umbrellas and sunshades (including walking-stick umbrellas, umbrella tents, and garden and similar umbrellas) Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 March 1985 . For the Commission COCKFIELD Vice-President (&gt;) OJ No L 338 , 27 . 12. 1984, p. 1 .